
	
		II
		111th CONGRESS
		2d Session
		S. 3120
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Specter (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage the entry of felony warrants into the
		  National Crime Information Center database by States and provide additional
		  resources for extradition.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fugitive Information Networked
			 Database Act of 2010 or the FIND Act.
		2.FindingsCongress finds the following:
			(1)Nationwide, there
			 are an estimated 2,700,000 active Federal, State, and local warrants for the
			 arrest of persons charged with felony crimes.
			(2)State and local
			 law enforcement authorities have insufficient resources to devote to searching
			 for and apprehending fugitives. As a result, large numbers of fugitives evade
			 arrest. State and local law enforcement authorities also lack resources for
			 extraditing fugitives who have been arrested in other States. As a result, such
			 fugitives frequently are released without prosecution.
			(3)Increasing the
			 resources available for conducting fugitive investigations and transporting
			 fugitives between States would increase the number of fugitives who are
			 arrested and prosecuted.
			(4)The United States
			 Marshals Service (referred to in this Act as the USMS) plays an
			 integral role in the apprehension of fugitives in the United States, and has a
			 long history of providing assistance and expertise to Federal, State, and local
			 law enforcement agencies in support of fugitive investigations, including
			 through 82 District Task Forces, and through the 7 Regional Fugitive Task Force
			 Programs that have partnered with Federal, State and local law enforcement
			 agencies to locate and apprehend fugitives.
			(5)The USMS utilizes
			 the Justice Prisoner and Alien Transportation Service (referred to in this Act
			 as the JPATS) to transport Federal detainees and prisoners. It
			 also makes JPATS available to State and local law enforcement agencies on a
			 reimbursable, space-available basis for the purpose of transporting a fugitive
			 from the place where the fugitive was arrested to the jurisdiction that issued
			 the warrant for the arrest of the fugitive. Through JPATS, these agencies are
			 able to reduce the cost of extradition significantly.
			(6)Expanding the
			 availability of JPATS to State and local law enforcement agencies would lower
			 the cost of transporting fugitives for extradition and lead to the prosecution
			 of a greater number of fugitives.
			(7)Since 1967, the
			 Federal Bureau of Investigation has operated the National Crime Information
			 Center, which administers a nationwide database containing criminal history
			 information from the Federal Government and the States, including outstanding
			 arrest warrants. The National Crime Information Center database allows a law
			 enforcement officer who stops a person in 1 State to obtain information about a
			 warrant for that person issued in another State. It contains approximately
			 1,700,000 felony and misdemeanor warrants. It is missing nearly half of the
			 2,800,000 to 3,200,000 of the felony warrants issued across the Nation,
			 including warrants for hundreds of thousands of violent crimes.
			(8)The failure of a
			 State to enter a warrant into the National Crime Information Center database
			 enables a fugitive to escape arrest even when the fugitive is stopped by a law
			 enforcement officer in another State, because the officer is not aware there
			 was a warrant issued for the fugitive. Many of such fugitives go on to commit
			 additional crimes. In addition, such fugitives pose a danger to law enforcement
			 officers who encounter them without knowledge of the pending charges against
			 the fugitives or their record of fleeing law enforcement authorities.
			(9)All warrants
			 entered into the National Crime Information Center database must be validated
			 on a regular basis to ensure that the information in the warrant is still
			 accurate and that the warrant is still active.
			(10)Improving the
			 entry and validation of warrants in the National Crime Information Center
			 database would enable law enforcement officers to identify and arrest a larger
			 number of fugitives, improve the safety of these officers, and better protect
			 communities from crime.
			(11)Federal funds
			 for State and local law enforcement are most effective when they do not
			 supplant, but rather supplement State and local funds.
			3.DefinitionsIn this Act:
			(1)Active
			 warrantThe term active warrant means a warrant that
			 has not been cleared. A warrant may be cleared by arrest or by the
			 determination of a law enforcement agency that a warrant has already been
			 executed or that the subject is deceased.
			(2)Felony
			 warrantThe term felony warrant means any warrant
			 for a crime that is punishable by a term of imprisonment exceeding 1
			 year.
			(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
			(5)National Crime
			 Information Center databaseThe term National Crime
			 Information Center database means the computerized index of criminal
			 justice information operated by the Federal Bureau of Investigation under
			 section 534 of title 28, United States Code, and available to Federal, State,
			 and local law enforcement and other criminal justice agencies.
			(6)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
			 Guam, and the Northern Mariana Islands.
			(7)Unit of local
			 governmentThe term unit of local government—
				(A)means—
					(i)any
			 city, county, township, borough, parish, village, or other general purpose
			 political subdivision of a State; or
					(ii)any law
			 enforcement district or judicial enforcement district that is established under
			 applicable State law and has the authority to, in a manner independent of other
			 State entities, establish a budget and impose taxes;
					(B)includes law
			 enforcement agencies, courts, and any other government agencies involved in the
			 issuance of warrants; and
				(C)in the case of
			 Indian tribes, includes tribal law enforcement agencies, tribal courts and any
			 other tribal agencies involved in the issuance of warrants.
				4.Grants to
			 encourage States to enter felony warrants
			(a)Authorization
			 of grants
				(1)In
			 generalThe Attorney General shall make grants to States or
			 Indian tribes in a manner consistent with the National Criminal History
			 Improvement Program, which shall be used by States or Indian tribes, in
			 conjunction with units of local government, to—
					(A)(i)develop and implement
			 secure, electronic State, local or tribal warrant management systems that
			 permit the prompt preparation, submission, and validation of warrants and are
			 compatible and interoperable with the National Crime Information Center
			 database to facilitate information sharing and to ensure that felony warrants
			 entered into warrant databases by State, local and tribal government agencies
			 can be automatically entered into the National Crime Information Center
			 database; or
						(ii)upgrade existing State, local or
			 tribal electronic warrant management systems to ensure compatibility and
			 interoperability with the National Crime Information Center database to
			 facilitate information sharing and to ensure that felony warrants entered into
			 warrant databases by State, local and tribal government agencies can be
			 automatically entered into the National Crime Information Center database;
			 and
						(B)ensure that all
			 State, local, and tribal government agencies that need access to the National
			 Crime Information Center database for criminal justice purposes can access the
			 database.
					(2)DurationA
			 grant awarded under this section shall be—
					(A)for a period of 1
			 year; and
					(B)renewable at the
			 discretion of the Attorney General if the State seeking renewal submits an
			 application to the Attorney General that demonstrates compliance with
			 subsection (b)(2).
					(3)Hiring of
			 personnelNot more than 5 percent of the grant funds awarded
			 under this section to each State and Indian tribe may also be used to hire
			 additional personnel, as needed, to validate warrants entered into the National
			 Crime Information Center database.
				(4)Set-asideNot
			 more than 5 percent of the total funds available to be awarded under this
			 section may be reserved for Indian tribes.
				(b)Eligibility
				(1)In
			 generalIn order to be eligible for a grant authorized under
			 subsection (a), a State or Indian tribe shall submit to the Attorney
			 General—
					(A)a plan to develop
			 and implement, or upgrade, systems described in subsection (a)(1);
					(B)a report
			 that—
						(i)details the
			 number of active felony warrants issued by the State or Indian tribe, including
			 felony warrants issued by units of local government within the State or Indian
			 tribe;
						(ii)describes the
			 number and type of active felony warrants that have not been entered into a
			 State, local, or tribal warrant database or into the National Crime Information
			 Center database;
						(iii)explains the
			 reasons State, local, and tribal government agencies have not entered active
			 felony warrants into the National Crime Information Center database; and
						(iv)demonstrates
			 that State, local, and tribal government agencies have made good faith efforts
			 to eliminate any such backlog; and
						(C)guidelines for
			 warrant entry by the State or Indian tribe, including units of local government
			 within the State or Indian tribe, that—
						(i)ensure that
			 felony warrants issued by the State or Indian tribe, including units of local
			 government within the State or Indian tribe, will be entered into the National
			 Crime Information Center database; and
						(ii)include a
			 description of the circumstances, if any, in which, as a matter of policy,
			 certain such warrants will not be entered into the National Crime Information
			 Center database.
						(2)Deposit Bail
			 and Citizens Right to KnowA State that submits a grant renewal
			 application under subsection (a)(3)(B) shall require that each unit of local
			 government or State pretrial services agency in such State that has recieved
			 grant funds under this section file with the Attorney General and the
			 appropriate county clerk's office of jurisdiction the following public reports
			 on defendants released at the recommendation or under the supervision of the
			 unit of local government or State pretrial services agency:
					(A)An annual report
			 specifying—
						(i)the
			 number of defendants assessed or interviewed for pretrial release;
						(ii)the number of
			 indigent defendants included in clause (i);
						(iii)the number of
			 failures to appear for a scheduled court appearance; and
						(iv)the number and
			 type of program noncompliance infractions committed by a defendant released to
			 a pretrial release program.
						(B)An annual report
			 at the end of each year, setting forth the budget of the unit of local
			 government or State pretrial services agency for the reporting year.
					(c)Report to the
			 Attorney GeneralA State or Indian tribe that receives a grant
			 under this section shall, 1 year after receiving the grant, submit a report to
			 the Attorney General that includes—
				(1)the number of
			 active felony warrants issued by that State or Indian tribe, including units of
			 local government within that State or Indian tribe;
				(2)the number of the
			 active felony warrants entered into the National Crime Information Center
			 database; and
				(3)with respect to
			 felony warrants not entered into the National Crime Information Center
			 database, the reasons for not entering such warrants.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General $10,000,000 for each of the fiscal years 2011 through 2015 for
			 grants to carry out the requirements of this section.
			5.Federal Bureau
			 of Investigation coordinationThe Federal Bureau of Investigation shall
			 provide to State, local, and tribal government agencies the technological
			 standard to ensure the compatibility and interoperability of all State, local,
			 and tribal warrant databases with the National Crime Information Center
			 database, as well as other technical assistance to facilitate the
			 implementation of automated State, local, and tribal warrant management systems
			 that are compatible and interoperable with the National Crime Information
			 Center database.
		6.Report regarding
			 felony warrant entry
			(a)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 House and Senate Committees on the Judiciary a report regarding—
				(1)the number of
			 active felony warrants issued by each State and Indian tribe, including felony
			 warrants issued by units of local government within the State or Indian
			 tribe;
				(2)the number of the
			 active felony warrants that State, local, and tribal government agencies have
			 entered into the National Crime Information Center database; and
				(3)for the preceding
			 3 years, the number of persons in each State with an active felony warrant who
			 were—
					(A)apprehended in
			 other States or in Indian country but not extradited; and
					(B)apprehended in
			 other States or in Indian country and extradited.
					(b)AssistanceTo
			 assist in the preparation of the report required by subsection (a), the
			 Attorney General shall provide the Comptroller General of the United States
			 access to any information collected and reviewed in connection with the grant
			 application process described in section 4.
			(c)Report by
			 Attorney GeneralOn an annual basis, the Attorney General shall
			 submit to the Committees on the Judiciary of the Senate and the House of
			 Representatives a report containing the information received from the States
			 and Indian tribes under this section.
			7.Extradition
			 assistance
			(a)Grant
			 assistance
				(1)Authorization
			 of grant assistance
					(A)In
			 generalThe Attorney General shall, subject to paragraph (4),
			 make grants to States and Indian tribes for periods of 1 year which shall be
			 used by States and Indian tribes, including units of local government within
			 the State or Indian tribe, to extradite fugitives from another State or Indian
			 country for prosecution.
					(B)Set
			 asideNot more than 5 percent of the grant funding available
			 under this section may be reserved for Indian tribal governments, including
			 tribal judicial systems.
					(2)Matching
			 fundsThe Federal share of a grant received under this section
			 may not exceed 80 percent of the costs of a program or proposal funded under
			 this section unless the Attorney General waives, wholly or in part, the
			 requirements of this paragraph in the event of extraordinary
			 circumstances.
				(3)Grant
			 applicationsA State or Indian tribe seeking a grant under this
			 subsection shall submit an application to the Attorney General that—
					(A)describes the
			 process and any impediments to extraditing fugitives apprehended in other
			 States or in Indian country after being notified of such fugitives'
			 apprehension;
					(B)specifies the way
			 in which grant amounts will be used, including the means of transportation the
			 State or Indian tribe, or unit of local government within the State or Indian
			 tribe, intends to use for extradition and whether the State or Indian tribe or
			 unit of local government will participate in the JPATS program, as well as
			 whether it has participated in that program in the past;
					(C)specifies the
			 number of fugitives extradited by all jurisdictions within that State or Indian
			 tribe for each of the 3 years preceding the date of the grant application;
			 and
					(D)specifies the
			 total amount spent by all jurisdictions within that State or Indian tribe on
			 fugitive extraditions for each of the 3 years preceding the date of the grant
			 application.
					(4)Eligibility
					(A)In
			 generalIn determining whether to award a grant under this
			 section to a State or Indian tribe, the Attorney General shall consider the
			 following:
						(i)The
			 information in the application submitted under paragraph (3).
						(ii)The percentage
			 of felony warrants issued by the State or Indian tribe, including units of
			 local government within the State or Indian tribe, that were entered into the
			 National Crime Information Center database, as calculated with the information
			 provided under subsection (b) and, beginning 1 year after the date of enactment
			 of this Act, whether the State or Indian tribe has made substantial progress in
			 improving the entry of felony warrants into the National Crime Information
			 Center database.
						(iii)For grants
			 issued after an initial 1 year grant, whether the State or Indian tribe,
			 including units of local government within the State or Indian tribe, has
			 increased substantially the number of fugitives extradited for
			 prosecution.
						(B)PreferencesIn
			 allocating extradition grants under this section, the Attorney General should
			 give preference to States or Indian tribes that—
						(i)3
			 years after the date of enactment of this Act, have entered at least 50 percent
			 of active felony warrants into the National Crime Information Center
			 database;
						(ii)5
			 years after the date of enactment of this Act, have entered at least 70 percent
			 of active felony warrants into the National Crime Information Center database;
			 and
						(iii)7
			 years after the date of enactment of this Act, have entered at least 90 percent
			 of active felony warrants into the National Crime Information Center
			 database.
						(5)Use of
			 fundsStates and Indian tribes, including units of local
			 government within the State or Indian tribe, receiving a grant under this
			 section may use grant monies to credit the costs of transporting State and
			 local detainees on behalf of such State to the Justice Prisoner and Alien
			 Transportation System.
				(6)RecordkeepingStates
			 and Indian tribes, including units of local government within the State or
			 Indian tribe, that receive a grant under this section shall maintain and report
			 such data, records, and information (programmatic and financial) as the
			 Attorney General may require.
				(7)Audit
					(A)In
			 generalThe Attorney General shall conduct an audit of the use of
			 funds by States and Indian tribes receiving grants under this section 18 months
			 after the date of the enactment of this Act and biennially thereafter.
					(B)IneligibilityA
			 State or Indian tribe, or unit of local government within a State or Indian
			 tribe, that fails to increase substantially the number of fugitives extradited
			 after receiving a grant under this section will be ineligible for future
			 funds.
					(8)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $30,000,000 for each of fiscal years 2011 through
			 2015.
				(b)Active felony
			 warrants issued by States and Indian tribes
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter on a date designated by the Attorney
			 General, to assist the Attorney General in making a determination under
			 subsection (a)(4) concerning eligibility to receive a grant, each State and
			 Indian tribe applying for a grant under this section shall submit to the
			 Attorney General—
					(A)the total number
			 of active felony warrants issued by the State or Indian tribe, including units
			 of local government within the State or Indian tribe, regardless of the age of
			 the warrants; and
					(B)a description of
			 the categories of felony warrants not entered into the National Crime
			 Information Center database and the reasons for not entering such
			 warrants.
					(2)Failure to
			 provideA State or Indian tribe that fails to provide the
			 information described in paragraph (1) by the date required under such
			 paragraph shall be ineligible to receive any funds under subsection (a), until
			 such date as it provides the information described in paragraph (1) to the
			 Attorney General.
				(c)Attorney
			 General report
				(1)In
			 generalNot later than January 31 of each year, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report—
					(A)containing the
			 information submitted by the States and Indian tribes under subsection
			 (b);
					(B)containing the
			 percentage of active felony warrants issued by those States and Indian tribes
			 that has been entered into the National Crime Information Center database, as
			 determined under subsection (a)(4)(A)(ii);
					(C)containing a
			 description of the categories of felony warrants that have not been entered
			 into the National Crime Information Center database and the reasons such
			 warrants were not entered, as provided to the Attorney General under subsection
			 (b)(1);
					(D)comparing the
			 warrant entry information to data from previous years and describing the
			 progress of States and Indian tribes in entering active felony warrants into
			 the National Crime Information Center database;
					(E)containing the
			 number of persons that each State or Indian tribe, including units of local
			 government within the State or Indian tribe, has extradited from other States
			 or in Indian country for prosecution and describing any progress the State or
			 Indian tribe has made in improving the number of fugitives extradited for
			 prosecution; and
					(F)describing the
			 practices of the States and Indian tribes regarding the collection,
			 maintenance, automation, and transmittal of felony warrants to the National
			 Crime Information Center, that the Attorney General considers to be best
			 practices.
					(2)Best
			 practicesNot later than January 31 of each year, the Attorney
			 General shall provide the information regarding best practices, referred to in
			 paragraph (1)(F), to each State and Indian tribe submitting information to the
			 National Crime Information Center.
				
